Case 3:20-cr-00100-BJD-JBT Document1 Filed 07/22/20 Page 1 of 6 PagelD 1

FILED
UNITED STATES DISTRICT COURT M20 JUL 22 ANI 12
MIDDLE DISTRICT OF FLORIDA Afb ERK US OISTRICT COG
IODLE DISTRICT OF FLGRIG:
JACKSONVILLE DIVISION JACKSONVICLECDIS fois
UNITED STATES OF AMERICA
v. CASE NO. 3:20-cr-[00 -J-39T8T
: , 21 U.S.C. § 846
21 US.C. § 841
CARLOS DAVID MATOS LEBRON
AMBER ALEXANDER
INDICTMENT
The Grand Jury charges:
COUNT ONE

From in or about December 2019 and continuing through on or about
May 29, 2020, in the Middle District of Florida, the defendants,

CARLOS DAVID MATOS LEBRON,
AMBER ALEXANDER,

‘did knowingly, willfully, and intentionally conspire with each other and other
persons, both known and unknown to the Grand Jury, to distribute a
controlled substance.

With respect to CARLOS DAVID MATOS LEBRON and

AMBER ALEXANDER, the violation involved 50 grams or more of
actual methamphetamine, a Schedule IT controlled substance and is therefore

punished under 21 U.S.C. § 841(6)(1)(A).
Case 3:20-cr-00100-BJD-JBT Document 1 Filed 07/22/20 Page 2 of 6 PagelD 2

It was part of the conspiracy that the conspirators would perform acts
and make statements to hide and conceal and cause to be hidden and
concealed the purpose of the conspiracy and the acts committed in furtherance
thereof.

All in violation of 21 U.S.C. § 846.

COUNT TWO
On or about February 28, 2020, in the Middle District of Florida, the

defendants,

CARLOS DAVID MATOS LEBRON,
AMBER ALEXANDER,

aiding and abetting each other, did knowingly and intentionally distribute a
controlled substance.

With respect to CARLOS DAVID MATOS LEBRON and AMBER.
ALEXANDER, the violation involved 50 grams or more of a mixture and
substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance and is therefore punished under 21 U.S.C. § 841(b)(1)().

In violation of 21 U.S.C. § 841(a)(1).
Case 3:20-cr-00100-BJD-JBT Document1 Filed 07/22/20 Page 3 of 6 PagelD 3

COUNT THREE
On or about March 10, 2020, in the Middle District of Florida, the
defendants,

CARLOS DAVID MATOS LEBRON, »
AMBER ALEXANDER,

aiding and abetting each other, did knowingly and intentionally distribute a
controlled substance.

With respect to CARLOS DAVID MATOS LEBRON and AMBER
ALEXANDER, the violation involved 50 grams or more of a mixture and
substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance and is therefore punished under 21 U.S.C. § 841(b)(1)(B).

In violation of 21 U.S.C. § 841(a)(1).

FORFEITURE
1. The allegations contained in Counts One through Three are
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 21 U.S.C. § 853.
2. Upon conviction of a violation of 21 U.S.C. §§ 841 and 846, the
defendants shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)71)
and (2), any property constituting, or derived from, any proceeds the

defendants obtained, directly or indirectly, as a result of such violation, and
Case 3:20-cr-00100-BJD-JBT Document1 Filed 07/22/20 Page 4 of 6 PagelD 4

any property used, or intended to be used, in any manner or part, to commit,
or to facilitate the commission of, such violation.
3. If any of the property described above, as a result of any acts or

omissions of the defendants:

a. ' cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party,

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property, which cannot
be divided without difficulty,
Case 3:20-cr-00100-BJD-JBT Document1 Filed 07/22/20 Page 5 of 6 PagelD 5

the United States shall be entitled to forfeiture of substitute property pursuant
to 21 U.S.C. § 853(p).

A TRUE BILL,

LZ Nun
repefson

 

 

By:

 

Beatriz Gonzalez t
Assistant United States ey

By: ob bu S Koran
Kelly Katase

Assistant United States Attorney
Deputy Chief, Jacksonville Division
Case 3:20-cr-00100-BJD-JBT Document1 Filed 07/22/20 Page 6 of 6 PagelD 6
FORM OBD-34

7/6/20 Revised No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
vs.

CARLOS DAVID MATOS LEBRON
AMBER ALEXANDER

 

INDICTMENT

Violations: Ct. 1: 21 U.S.C. § 846
Cts. 2-3: 21 U.S.C. § 841(a)(1)

 

 

A true bill,
‘Foreperson
Filed in open court this 22 na day

of July, 2020.

ans Pent

Clerk

 

Bail $

 

GPO 863 525
